Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                                   Jun 28 2013, 7:14 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                   ATTORNEYS FOR APPELLEE:

DAVID W. STONE, IV                                        GREGORY F. ZOELLER
Anderson, Indiana                                         Attorney General of Indiana

                                                          RICHARD C. WEBSTER
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

LAYNE M. JEFFERSON,                                       )
                                                          )
       Appellant-Defendant,                               )
                                                          )
                vs.                                       )      No. 48A02-1211-CR-952
                                                          )
STATE OF INDIANA,                                         )
                                                          )
       Appellee-Plaintiff.                                )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                           The Honorable David A. Happe, Judge
                             Cause No. 48C04-1111-FD-2077


                                                June 28, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Layne M. Jefferson appeals the sentence he received following his conviction of theft

as a class D felony, which was entered upon his guilty plea. Jefferson presents the following

restated issues for review:

       1.     Did the trial court give an inadequate sentencing statement?

       2.     Was the sentence imposed by the trial court inappropriate in light of
              Jefferson’s character and the nature of his offense?

       We affirm.

       The facts of the underlying occurrence, as admitted by Jefferson at the guilty plea

hearing, are that on November 11, 2011, Jefferson shoplifted merchandise from a Dollar

General store in Madison County, Indiana. In conjunction with that incident, the State filed

an information charging Jefferson with one count of theft as a class D felony, two counts of

possession of a controlled substance, both as class D felonies, and one count of resisting law

enforcement as a class A misdemeanor. He eventually pled guilty to the theft charge, and the

State dropped the remaining charges. Sentencing was left to the trial court’s discretion.

Following a sentencing hearing, the trial court sentenced Jefferson to three years in the

Department of Correction, with one year executed and to be served at a work-release facility,

and two years suspended to supervised probation.

                                              1.

       Jefferson contends the trial court abused its discretion by neglecting to give an

adequate sentencing statement. “[S]entencing is principally a discretionary function in which

the trial court’s judgment should receive considerable deference.” Cardwell v. State, 895

N.E.2d 1219, 1222 (Ind. 2008). Our Supreme Court has determined that the trial court must

                                              2
enter a sentencing statement when imposing a felony sentence and “the [sentencing]

statement must include a reasonably detailed recitation of the trial court’s reasons for

imposing a particular sentence.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

clarified on reh’g, 875 N.E.2d 218. In conducting our review, we may glean the trial court’s

intentions from either the written sentencing statement, the court’s comments during the

sentencing hearing, or both. See Corbett v. State, 764 N.E.2d 622, 631 (Ind. 2002) (“we are

not limited to the written sentencing statement but may consider the trial court’s comments in

the transcript of the sentencing proceedings”). The sentencing statement will be considered

adequate if it provides a sufficient basis for appellate review of the sentence. See Anglemyer

v. State, 868 N.E.2d 482.

       Jefferson’s specific complaint on this issue is not centered upon the finding of

aggravating and mitigating circumstances. Rather, his claim of error is best described in the

following excerpt from his appellate brief: “At the sentencing hearing the trial court made

[sic] no reasons as to why the maximum sentence was imposed. The court merely said: ‘I do

have some serious concerns when I look through your [presentence investigation report] here

and see your relationship with alcohol and drugs.’” Appellant’s Brief at 4. He contends the

sentencing statement does not include a reasonably detailed recitation of the trial court’s

reasoning.

       To the contrary, the court directed lengthy comments to Jefferson explaining its

reasoning.   The court first noted Jefferson’s extensive history of contacts with law

enforcement, culminating most notably in two felony convictions. It also observed that much


                                              3
of Jefferson’s history of criminal behavior was attributable to drug use, either directly or

indirectly. The court expressed skepticism at Jefferson’s claim that he had conquered his

substance-abuse problems and expressed its view that he needed outside help in overcoming

his dependency. The court also noted the compelling need to address the issue in light of the

fact that Jefferson’s girlfriend was pregnant with his first child. Upon this rationale, the court

explained that its sentence would include Jefferson’s participation in a “very intensive” drug

treatment program. Transcript at 30. Although the court did impose the maximum three-

year sentence for a class D felony, it determined that the first year would be spent on work-

release, with the remainder suspended to probation. As conditions of probation, the court

ordered Jefferson to apply to the aforementioned drug program for evaluation and, if

accepted, to complete it.

       The court’s sentencing statement does not suffer from the deficiency of which

Jefferson complains. The court’s lengthy and thoughtful comments to Jefferson in explaining

the sentence imposed provides a sufficient basis for our appellate review of the sentence. See

Anglemyer v. State, 868 N.E.2d 482. Moreover, it easily constitutes “a reasonably detailed

recitation of the trial court’s reasons for imposing [this] particular sentence.” Id. at 490.

There is no error here.

                                            2.

       Jefferson contends his sentence was inappropriate in light of his character and the

nature of his offense. Article 7, section 4 of the Indiana Constitution grants our Supreme

Court the power to review and revise criminal sentences. Pursuant to Ind. Appellate Rule 7,


                                                 4
the Supreme Court authorized this court to perform the same task. Cardwell v. State, 895

N.E.2d 1219. Per Indiana Appellate Rule 7(B), we may revise a sentence “if, after due

consideration of the trial court’s decision, the Court finds that the sentence is inappropriate in

light of the nature of the offense and the character of the offender.” Wilkes v. State, 917

N.E.2d 675, 693 (Ind. 2009), cert. denied, 131 S.Ct. 414 (2010). “[S]entencing is principally

a discretionary function in which the trial court’s judgment should receive considerable

deference.” Cardwell v. State, 895 N.E.2d at 1223. Jefferson bears the burden on appeal of

persuading us that his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073 (Ind.

2006).

         The determination of whether we regard a sentence as appropriate “turns on our sense

of the culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219.

Moreover, “[t]he principal role of appellate review should be to attempt to leaven the

outliers, and identify some guiding principles for trial courts and those charged with

improvement of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each

case.” Id. at 1225. Accordingly, “the question under Appellate Rule 7(B) is not whether

another sentence is more appropriate; rather, the question is whether the sentence imposed is

inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in

original).

         We begin by examining the nature of the offense. The State concedes there was

nothing particularly egregious about the nature of this offense, except perhaps for the fact


                                                5
Jefferson admitted that he shoplifted from the Dollar General store while he was under the

influence of drugs. This is especially troubling in light of Jefferson’s criminal history. At

the time he committed the present offense, Jefferson had a prior felony conviction for

possession of a controlled substance (2006). In addition, he had misdemeanor convictions

for illegal consumption of alcohol (1998), operating a vehicle with a controlled substance in

the body (2012), and possession of marijuana (2011). He was also convicted of conversion

as a class A misdemeanor. All of these offenses are related in some manner to the present

offense.

       As the trial court noted, Jefferson has a substance-abuse problem and is prone to

committing other offenses while under the influence of drugs or alcohol. He acknowledged

that his problem began when he was sixteen or seventeen years old and has continued ever

since. Despite the fact that it is a long-term problem, and despite the fact that Jefferson has

participated in a substance-abuse treatment program without success, he expressed the

opinion at the sentencing hearing that he could overcome his problem without outside help.

Moreover, he has not benefitted from previous leniency in sentencing. He has been on

probation several times in conjunction with his previous convictions and had three notices of

probation violation filed against him. On a fourth occasion, a warrant was issued for his

arrest when he violated orders of the court while he was under the supervision of the

Delaware County Community Corrections Drug and Alcohol Program in connection with the

2012 conviction of operating a vehicle with a controlled substance in the body.

       It is true that the trial court imposed the maximum sentence for a class D felony, in


                                              6
terms of the length of the separate components of Jefferson’s sentence. Indeed, Jefferson’s

challenge upon appeal focuses exclusively upon the length of his sentence. Our Supreme

Court has noted, however, that the penal consequences for a convicted defendant extend

beyond merely the aggregate length of the sentence. See Davidson v. State, 926 N.E.2d 1023

(Ind. 2010). “In imposing a sentence, trial judges may order, for example, suspension of the

sentence, probation, home detention, placement in a community corrections program,

executed time in a Department of Correction facility, or serving of sentences on multiple

convictions concurrently rather than consecutively.” Id. at 1025. The court may also levy

penalties such as restitution and fines. See Davidson v. State, 926 N.E.2d 1023. Thus, the

Court has stated, App. R. 7 does not limit us to “consider only the appropriateness of the

aggregate length of the sentence without considering also whether a portion of the sentence is

ordered suspended or otherwise crafted using any of the variety of sentencing tools available

to the trial judge.” Id. at 1025.

       Although Jefferson’s criminal history is not among the worst we have seen, and there

is nothing particularly egregious about this particular offense, the larger picture is troubling.

Jefferson has engaged in a long-term pattern of criminal behavior that is closely linked to his

substance-abuse problem. He is either incapable or unwilling to overcome his problem

without outside intervention. Worse still, he does not acknowledge this fact, but professes

belief in his ability to overcome this problem on his own. The particular sentence devised by

the trial court here seems especially well-suited to these circumstances. Jefferson must serve

a year of executed time, but can maintain employment while doing so. Following that, he


                                               7
will be on probation for two years. One condition of probation is that he must participate in

and successfully complete a “very intensive” drug-treatment program specified by the court.

Transcript at 30. We conclude that this sentence is specifically tailored with Jefferson’s

particular history and rehabilitative issue in mind. As such, we cannot say it is inappropriate

in light of his character and the nature of his offense.

       Judgment affirmed.

ROBB, C.J., and CRONE, J., concur.




                                               8